Name: Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers
 Type: Directive
 Subject Matter: information technology and data processing;  land transport;  marketing;  organisation of transport;  European Union law;  technology and technical regulations
 Date Published: 1970-02-23

 Avis juridique important|31970L0156Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers Official Journal L 042 , 23/02/1970 P. 0001 - 0015 Finnish special edition: Chapter 13 Volume 1 P. 0120 Danish special edition: Series I Chapter 1970(I) P. 0082 Swedish special edition: Chapter 13 Volume 1 P. 0120 English special edition: Series I Chapter 1970(I) P. 0096 Greek special edition: Chapter 13 Volume 1 P. 0046 Spanish special edition: Chapter 13 Volume 1 P. 0174 Portuguese special edition Chapter 13 Volume 1 P. 0174 COUNCIL DIRECTIVE of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (70/156/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament 1; Having regard to the Opinion of the Economic and Social Committee 2; Whereas in each Member State motor vehicles intended for the carriage of goods or passengers must comply with certain mandatory technical requirements ; whereas such requirements differ from one Member State to another and consequently hinder trade within the European Economic Community; Whereas such hindrances to the establishment and proper functioning of the common market can be reduced and even eliminated if all Member States adopt the same requirements, either in addition to or in place of their existing laws; Whereas it is the established practice of the Member States to check that vehicles comply with the relevant technical requirements before they are placed on the market ; whereas this check is carried out on vehicle types; Whereas the harmonised technical requirements applicable to individual parts and characteristics of a vehicle should be specified in separate Directives; Whereas at Community level it is necessary to introduce a Community type-approval procedure for each vehicle type in order that compliance with the above requirements can be checked and that each Member State may recognise checks carried out by other Member States; Whereas that procedure must enable each Member State to ascertain whether a vehicle type has been submitted to the checks laid down by separate Directive and listed in a type approval certificate ; whereas that procedure must enable manufacturers to complete a certificate of conformity for all vehicles which conform to an approved type ; whereas a vehicle accompanied by such a certificate must be considered by all Member States as conforming to their own laws ; whereas each Member State should inform the other Member States of its findings by sending a copy of the type approval certificate completed for each vehicle type which has been approved; Whereas, as a transitional measure, it must be possible to grant type approval on the basis of Community requirements as and when separate Directives relating to the various vehicle parts and characteristics enter into force, national requirements remaining applicable in respect of parts and characteristics still not covered by such Directives; Whereas, without prejudice to Articles 169 and 170 of the Treaty, it is advisable, within the framework of co-operation between the competent authorities of the Member States, to lay down provisions to help resolve disputes of a technical nature regarding the conformity of production models to an approved type; Whereas a vehicle may conform to an approved type but nevertheless have certain features which are potential road safety hazards ; whereas it is therefore advisable to prescribe an appropriate procedure to preclude such hazards; Whereas technical progress requires prompt adjustment of the technical requirements specified in 1OJ No C 160, 18.12.1969, p. 7. 2OJ No C 48, 16.4.1969, p. 14. the separate Directives ; whereas, in order to facilitate implementation of the measures required for this purpose, a procedure should be prescribed for establishing close co-operation between the Member States and the Commission within the Committee on the Adjustment to Technical Progress of the Directives on the Removal of Technical Barriers to Trade in the Motor Vehicle Sector; HAS ADOPTED THIS DIRECTIVE: CHAPTER I DEFINITIONS Article 1 For the purposes of this Directive, "vehicle" means any motor vehicle intended for use on the road, with or without bodywork, having at least four wheels and a maximum design speed exceeding 25 km/h, and its trailers, with the exception of vehicles which run on rails and of agricultural tractors and machinery. Article 2 For the purposes of this Directive: (a) "national type approval" means the administrative procedure known as: - "agrÃ ©ation par type" and "aanneming" in Belgian law; - "allgemeine Betriebserlaubnis" in German law; - "rÃ ©ception par type" in French law; - "omologazione" or "approvazione del tipo" in Italian law; - "agrÃ ©ation" in Luxembourg law; - "typegoedkeuring" in Netherlands law; (b) "EEC type-approval" means the procedure whereby a Member State certifies that a vehicle type satisfies the technical requirements of the separate Directives and the checks listed in the EEC type-approval certificate, the model of which is given in Annex II. CHAPTER II EEC vehicle type-approval Article 3 Application for EEC type-approval shall be submitted by the manufacturer or his authorised representative to a Member State. An application shall be accompanied by an information document, the model of which is given in Annex I, and by the documents referred to therein. No application in respect of any one type of vehicle may be submitted to more than one Member State. Article 4 1. A Member State shall approve all vehicle types which satisfy the following conditions: (a) the vehicle type must conform to the particulars in the information document; (b) the vehicle type must satisfy the checks listed in the model, referred to in Article 2 (b), of the type approval certificate. 2. The Member State which has granted type approval shall take the necessary measures to verify, in so far as is necessary and if need be in co-operation with the competent authorities of the other Member States, that production models conform to the approved prototype. Such verification shall be limited to spot checks. Each Member State shall complete all the sections of a type approval certificate for each vehicle type which it approves. Article 5 1. The competent authorities of each Member State shall send within one month to the competent authorities of the other Member States a copy of the information document and approval certificate for each vehicle type which they approve or refuse to approve. 2. The manufacturer or his authorised representative in the country of registration shall complete a certificate of conformity, the model of which is given in Annex III, for each vehicle manufactured in conformity with the approved prototype. 3. Member States may, however, for purposes of taxation of a vehicle or completion of its registration documents, ask for particulars not mentioned in Annex III to be given on the certificate of conformity, provided that such particulars are explicitly stated on the information document or can be derived therefrom by a straightforward calculation. Article 6 1. The Member State which has granted EEC type-approval must take the necessary measures to ensure that it is informed of any cessation of production and of any change in particulars appearing in the information document. 2. If the State in question considers that such a change does not require an amendment to the existing type-approval certificate, or completion of a fresh type-approval certificate, the competent authorities of that State shall inform the manufacturer thereof and shall send the competent authorities of the other Member States, in periodic batches, copies of amendments to information documents which have already been distributed. 3. If the State in question finds that an amendment to an information document warrants fresh checks or fresh tests and that it is accordingly necessary to amend the existing type-approval certificate or complete a fresh type-approval certificate, the competent authorities of that State shall inform the manufacturer thereof and shall, within one month of such fresh documents being completed, send them to the competent authorities of the other Member States. 4. Where a type-approval certificate is amended or replaced, or is no longer valid because the type to which it relates has been taken out of production, the competent authorities of the Member State which granted that type approval shall, within one month, communicate to the competent authorities of the other Member States the serial numbers of the last vehicle produced in conformity with the old certificate and, where applicable, the serial numbers of the first vehicle produced in conformity with the fresh or amended certificate. Article 7 1. No Member State may refuse to register or prohibit the sale, entry into service or use of any new vehicle on grounds relating to its construction or functioning, where that vehicle is accompanied by a certificate of conformity. 2. Nevertheless, this certificate shall not prevent a Member State from taking such measures in respect of vehicles which do not conform to the approved prototype. There shall be failure to conform to the approved prototype where deviations from the particulars in the information document are found to exist and where these deviations have not been authorised under Article 6 (2) or (3) by the Member State which granted the type-approval. A vehicle shall not be considered to deviate from the approved type where tolerances are permitted by separate Directives and these tolerances are respected. Article 8 1. If the Member State which has granted EEC type-approval finds that a number of vehicles accompanied by a certificate of conformity do not conform to the type which it has approved, it shall take the necessary measures to ensure that production models conform to the approved type. The competent authorities of that State shall advise those of the other Member States of the measures taken, which may, where necessary, extend to withdrawal of EEC type-approval. The said authorities shall take like measures if they are informed by the competent authorities of another Member State of such failure to conform. 2. The competent authorities of the Member States shall inform each other within one month of any withdrawal of EEC type-approval, and of the reasons for such measure. 3. If the Member State which has granted EEC type-approval disputes the failure to conform notified to it, the Member States concerned shall endeavour to settle the dispute. The Commission shall be kept informed and shall, where necessary, hold appropriate consultations for the purpose of reaching a settlement. Article 9 If a Member State finds that vehicles of a particular type are a hazard to road safety although they are accompanied by a properly issued certificate of conformity, then that State may, for a maximum period of six months, refuse to register such vehicles or prohibit their sale, entry into service or use in its territory. It shall forthwith inform the other Member States and Commission thereof, stating the reasons on which its decision is based. CHAPTER III Transitional provisions Article 10 1. Once this Directive has entered into force, and as the separate Directives necessary for the granting of EEC type-approval become applicable: - national type-approval shall be based on the harmonised technical requirements instead of on the corresponding national requirements, if the applicant so requests; - on application by a manufacturer or his authorised representative and on submission of the information document referred to in Article 3, the Member State concerned shall complete the sections of the type approval certificate referred to in Article 2 (b). A copy of this certificate shall be issued to the applicant. Other Member States to which application is made for national type-approval for the same type of vehicle shall accept this copy as proof that the requisite checks have been carried out. 2. The provisions of paragraph 1 of this Article shall be revoked once all the requirements necessary for the granting of EEC type-approval are applicable. CHAPTER IV General and final provisions Article 11 Any changes which are necessary in order to adapt: - Annexes I, II and III of this Directive, or - the provisions contained in the separate Directives referred to in Annex II and specified in each of those Directives, to take account of technical progress shall be adopted in accordance with the procedure laid down in Article 13. Article 12 1. A Committee on the Adaptation to Technical Progress of the Directives on the Removal of Technical Barriers to Trade in the Motor Vehicle Sector (hereinafter called the "Committee") is hereby set up ; it shall consist of representatives of the Member States with a representative of the Commission as Chairman. 2. The Committee shall adopt its own rules of procedure. Article 13 1. Where the procedure laid down in this Article is to be followed, matters shall be referred to the Committee by the Chairman, either on his own initiative or at the request of the representative of a Member State. 2. The representative of the Commission shall submit to the Committee a draft of the measures to be adopted. The Committee shall deliver its Opinion on the draft within a time limit set by the Chairman having regard to the urgency of the matter. Opinions shall be adopted by a majority of twelve votes, the votes of Member States being weighted as provided in Article 148 (2) of the Treaty. The Chairman shall not vote. 3. (a) The Commission shall adopt the measures envisaged where they are in accordance with the Opinion of the Committee. (b) Where the measures envisaged are not in accordance with the Opinion of the Committee, or if no Opinion is adopted, the Commission shall without delay propose to the Council the measures to be adopted. The Council shall act by a qualified majority. (c) If, within three months of the proposal being submitted to it, the Council has not acted, the proposed measures shall be adopted by the Commission. Article 14 All decisions taken pursuant to the provisions adopted in implementation of this Directive and refusing or withdrawing type approval, or refusing registration or prohibiting sale or use, shall state in detail the reasons on which they are based. A decision shall be notified to the party concerned, who shall at the same time be informed of the remedies available to him under the laws in force in the Member States and of the time limits allowed for the exercise of such remedies. Article 15 1. Member States shall put into force provisions containing the requirements needed in order to comply with this Directive within eighteen months of its notification and shall forthwith inform the Commission thereof. 2. Member States shall ensure that the texts of the main provisions of national law which they adopt in the field covered by this Directive are communicated to the Commission. Article 16 This Directive is addressed to the Member States. Done at Brussels, 6 February 1970. For the Council The President P. HARMEL ANNEX I MODEL INFORMATION DOCUMENT (a) 0. GENERAL 0.1. Make (name of undertaking) 0.2. Type and commercial description (mention any variants) 0.3. Sort 0.4. Category of vehicle (b) 0.5. Name and address of manufacturer 0.6. Name and address of manufacturer's authorised representative (if any) 0.7. Location of statutory plates and inscriptions and method of fixing 0.7.1. on the chassis 0.7.2. on the bodywork 0.7.3. on the engine 0.8. The serial numbers of the chassis of this type commence at No ... 1. GENERAL CONSTRUCTION CHARACTERISTICS OF THE VEHICLE (attach three-quarter front and three-quarter rear photographs) (attach dimensional sketch of the whole vehicle) 1.1. Number of axles and wheels (if applicable, number of caterpillars or tracks) 1.1.1. number of axles with double wheels (if applicable) 1.2. Powered wheels (number, position, connection to other axles) 1.3. Chassis (if any) (overall sketch) 1.4. Material used for the side-members (c) 1.5. Position and arrangement of the engine 1.6. Driving cab (forward, semi-forward or normal) 2. WEIGHTS AND DIMENSIONS (d) (in mm and kg) 2.1. Wheel base(s) (fully loaded) (e) 2.1.1. In the case of semi-trailers : distance between the axis of the fifth wheel king pin and the foremost rear axle 2.2. In the case of tractive units: 2.2.1. Fifth wheel lead (maximum and minimum) (f) 2.2.2. Maximum height of the fifth wheel (standardised) (g) 2.2.3. Distance between the rear of the cab and the rear axle: 2.2.3.1. Distance between the rear of the cab and the rear axle(s) (in the case of a chassis with cab) 2.2.3.2. Distance between the rear of the steering wheel and the rear axle(s) (in the case of a bare chassis) 2.3. Track of each axle (h) 2.4. Maximum vehicle dimensions (overall) (i) >PIC FILE= "T0010907"> 2.5. Weight of the bare chassis (without cab, coolant, oils, fuel, spare wheel, tools or driver) 2.5.1. Distribution of this weight among the axles 2.6. Weight of the vehicle with bodywork in running order, or weight of the chassis with cab if the manufacturer does not fit the bodywork (including coolant, oils, fuel, tools, spare wheel and driver) (p) 2.6.1. Distribution of this weight among the axles (distribution among axles and load on the fifth wheel king pin in the case of a semi-trailer) 2.7. Technically permissible maximum laden weight stated by the manufacturer 2.7.1. Distribution of this weight among the axles (distribution among axles and load on the fifth wheel king pin in the case of a semi-trailer) 2.8. Technically permissible maximum weight on each axle stated by the manufacturer (distribution among axles and load on the fifth wheel king pin in the case of a semi-trailer) 2.9. If the vehicle is used as a drawing vehicle, the technically permissible maximum laden weight of the combination stated by the manufacturer (and, where applicable, technically permissible maximum weight of trailer) 2.10. Maximum vertical load at the coupling point (hook or special threepoint coupling system) 2.11. Swept path 2.12. Engine power/maximum weight ratio (in hp/kg) and hill-starting ability 3. ENGINE (q) 3.1. Manufacturer 3.2. Combustion engine 3.2.1. Name 3.2.2. Type (positive-ignition, diesel, etc.), cycle 3.2.3. Number and arrangement of cylinders 3.2.4. Bore, stroke and capacity of cylinders 3.2.5. Maximum power at ... rpm (specify the standard used) 3.2.6. Maximum torque at ... rpm (same standard as for 3.2.5) 3.2.7. Normal fuel 3.2.8. Fuel tanks (capacity and position) 3.2.9. Reserve fuel tanks (capacity and position) 3.2.10. Fuel supply system (type) 3.2.11. Supercharger (if fitted) (type, control, supercharging pressure) 3.2.12. Governor (if fitted) (operating principles) 3.2.13. Electrical system (voltage, positive or negative earth) 3.2.14. Generator (type and nominal output) 3.2.15. Ignition (type of equipment, type of advance setting) 3.2.16. Interference suppressor (description) 3.2.17. Cooling system (air, water) 3.2.18. Sound level 3.2.19. Exhaust system (sketch) 3.2.20. Measures taken against air pollution 3.3. Electric motor 3.3.1. Type (series, winding) 3.3.2. Hourly maximum output and operating voltage 3.3.3. Battery (number of cells, weight, capacity in amp-hours and position) 3.4. Engines or motors other than electric or combustion (particulars regarding the parts of such engines or motors) 4. TRANSMISSION (r) (Sketch of the transmission plus drawing) 4.1. Type (mechanical, hydraulic, electric, etc) 4.2. Clutch (type) 4.2.1. Weight of clutch 4.3. Gearbox (type, direct engagement, method of control) 4.3.1. Weight of gearbox 4.4. Transmission from engine to gearbox, rear axle(s), transfer or intermediate gears if fitted 4.5. Gear ratio, with or without transfer box(es) >PIC FILE= "T0010908"> 4.6. Vehicle speed attained at an engine speed of 1000 rpm with the tyres normally fitted (6.1) (circumference of tyres when laden is ... metres) (s) >PIC FILE= "T0010909"> 4.7. Maximum vehicle speed in top gear (in km/h) (s) 4.8. Thrust (and transmission of braking forces) 4.9. Speedometer 4.10. speed recorder (if fitted) (maker and type) 4.11. Differential lock (if fitted) 5. AXLES (Attach a dimensional sketch of each axle, together with a statement of the materials used and (optionally) of the make and type) 6. SUSPENSION (overall sketch of the suspension arrangements) 6.1. Tyres normally fitted (dimensions and characteristics) 6.2. Type and design of the suspension of each axle or wheel 6.3. Characteristics of the springing parts of the suspension (design, characteristics of the materials and dimensions) 6.4. Stabilisers (t) 6.5. Shock absorbers (t) 7. STEERING (sketch) 7.1. Type of mechanism and linkage to wheels, method of assistance if any (method and diagram of operation make and type if any) and steering effort on the steering wheel 7.2. Maximum turning angle of the wheels: 7.2.1. to the right ... (degrees) : number of turns of the steering wheel ... 7.2.2. to the left ... (degrees) : number of turns of the steering wheel ... 7.3. Minimum turning circle (u): 7.3.1. to the right 7.3.2. to the left 8. BRAKES (overall sketch and operating sketch) (v) 8.1. Service braking device 8.2. Secondary braking device 8.3. Parking braking device 8.4. Additional braking device, if fitted (including retarder) 8.5. Automatic braking device which functions in the event of a coupling breakage (in the case of a trailer or semi-trailer) 8.6. Calculation of the braking system : determination of the ratio between the total braking forces at the circumference of the wheels and the force applied to the braking control 8.7. Outside sources of energy, if any (characteristics, capacity of energy reservoirs, maximum and minimum pressure, pressure gauge and device showing excessive drop of pressure on the dashboard, vacuum reservoirs and supply valve, supply compressors, compliance with provisions regarding pressure equipment) 8.8. Vehicles designed to pull a trailer 8.8.1. trailer braking device 8.8.2. connections couplings, safety devices 9. BODYWORK (overall dimensional sketch of the interior and the exterior) 9.1. Type of bodywork 9.2. Materials used and methods of construction 9.3. Doors (number, dimensions, direction of opening, latches and hinges) 9.4. Field of vision 9.5. Windscreen and other windows (number and position, materials used) 9.5.1. Angle of inclination of the windscreen 9.6. Windscreen 9.7. Windscreen washer 9.8. Defrosting 9.9. Rear-view mirrors 9.10. Interior fittings: 9.10.1. Interior protection for occupants 9.10.2. Arrangement and identification of controls 9.10.3. Seats (number, position, characteristics) 9.11. Exterior fittings 9.12. Safety belts and other retention devices (number and position) 9.13. Safety belt anchorages (number and position) 9.14. Space for mounting registration plates 9.15. Rear protective devices 10. LIGHTING AND LIGHT SIGNALLING DEVICES (exterior vehicle sketches giving dimensions and position of the illuminating surfaces of all devices ; colour of lights) 10.1. Compulsory devices 10.1.1. Passing lights 10.1.2. Driving lights 10.1.3. Front position-lights 10.1.4. Direction indicators 10.1.5. Rear position-lights 10.1.6. Stop lights 10.1.7. Rear registration-plate lights 10.1.8. Red rear reflex-reflectors 10.1.9. Front reflex-reflectors of trailers 10.2. Optional equipment: 10.2.1. Fog lights 10.2.2. Parking lights 10.2.3. Reversing lights 10.2.4. Front position-lights of trailers 10.2.5. Amber side reflex-reflectors 10.3. Additional devices for special vehicles 11. CONNECTIONS BETWEEN DRAWING VEHICLES AND TRAILERS OR SEMI-TRAILERS 12. MISCELLANEOUS 12.1. Audible warning devices: 12.1.1. Normal 12.1.2. Special 12.2. Special provisions for public transport vehicles 12.3. Special provisions for taxis 12.4. Special provisions for goods vehicles 12.5. Devices to prevent unauthorised use of the vehicle 12.6. Towing hook 12.7. Trailer leg 12.8. Hazard warning device NOTES For each item for which drawings or photographs must be attached, give numbers of the corresponding attached documents. (a)If a part has been type-approved that part need not be described if reference is made to such approval. Similarly, a part need not be described if its construction is clearly apparent from the attached diagrams or sketches. (b) Classified according to the following international categories: 1. Category M : Motor vehicles having at least four wheels, or having three wheels when the maximum weight exceeds 1 metric ton, and used for the carriage of passengers. - Category M1 : Vehicles used for the carriage of passengers and comprising no more than eight seats in addition to the driver's seat. - Category M2 : Vehicles used for the carriage of passengers, comprising more than eight seats in addition to the driver's seat, and having a maximum weight not exceeding 5 metric tons. - Category M3 : Vehicles used for the carriage of passengers, comprising more than eight seats in addition to the driver's seat, and having a maximum weight exceeding 5 metric tons. 2. Category N : Motor vehicles having at least four wheels, or having three wheels when the maximum weight exceeds 1 metric ton, and used for the carriage of goods. - Category N1 : Vehicles used for the carriage of goods and having a maximum weight not exceeding 3 75 metric tons. - Category N2 : Vehicles used for the carriage of goods and having a maximum weight exceeding 3 75 but not exceeding 12 metric tons. - Category N3 : Vehicles used for the carriage of goods and having a maximum weight exceeding 12 metric tons. 3. Category O : Trailers (including semi-trailers) - Category O1 : Trailers with a maximum weight not exceeding 0 775 metric ton. - Category O2: Trailers with a maximum weight exceeding 0 775 metric ton but not exceeding 3 75 metric tons. - Category O3 : Trailers with a maximum weight exceeding 3 75 but not exceeding 10 metric tons. - Category O4 : Trailers with a maximum weight exceeding 10 metric tons. (c)If possible, Euronorm name. Where applicable, give: - description of the material, - yield point, - ultimate tensile stress, - elongation (as a %), - Brinell hardness. (d)Where there is one version with a normal cab and another with a couchette cab, both sets of weights and dimensions are to be stated. (e)Draft ISO Recommendation 5861, term No 2. (f)Draft ISO Recommendation 586, term No 33. (g)Draft ISO Recommendation 586, term No 35. (h)Draft ISO Recommendation 586, term No 1. (i)Where the vehicle submitted for type approval has no bodywork, the maximum and minimum dimensions stated by the manufacturer are to be entered in the second column and the third column is to be left blank. (j)Draft ISO Recommendation 586, term No 9. (k)Draft ISO Recommendation 586, term No 12. (l)Draft ISO Recommendation 586, term No 13. (m)Draft ISO Recommendation 586, term No 18. (n)Draft ISO Recommendation 586, term No 19. (o)Draft ISO Recommendation 586, term No 7. (p)The weight of the driver is assessed at 75 kg. (q)If the engine does not have reciprocating pistons, a general description must be given. (r)The specified particulars are to be given for any proposed variants. (s)A 5 % tolerance is permitted. (t)Only state whether fitted. (u)Draft ISO Recommendation 586, term No 27. (1)Doc ISO/TC 22 (Secretariat 133) 328 - January 1963. (v)The following particulars are to be given for each braking system: - type and characteristics of brakes (dimensional sketch) (drums or discs, wheels braked, linkage with wheels braked, friction surfaces, their properties and effective areas, radius of drums, shoes or discs, weight of drums, adjustment devices). - transmission and control (sketch) (construction, adjustment, lever ratios, accessibility of control and its position, ratchet controls in the case of mechanical transmission, characteristics of the main parts of the linkage, cylinders and control pistons, brake cylinders). ANNEX II EEC TYPE-APPROVAL CERTIFICATE A. GENERAL Type-approval certificates issued under the EEC type-approval are to be completed as follows: 1. Fill in the relevant sections of the type-approval certificate, given under B of this Annex, on the basis of the particulars in the information document after verification of such particulars. 2. Enter the abbreviation(s) printed against each item of the model type-approval certificate after completing the relevant checks and tests: "CONF" check that the relevant part or characteristic conforms to the particulars in the information document; "SD" check that the part or characteristic in question conforms to the harmonised requirements adopted in implementation of the relevant separate Directive; "R" compile the test report to be attached to the type approval certificate; "S" check that a sketch and/or diagram has been attached. B. MODEL OF TYPE APPROVAL CERTIFICATE FOR A MOTOR VEHICLE >PIC FILE= "T0010910"> >PIC FILE= "T0010912"> >PIC FILE= "T0010913"> >PIC FILE= "T0010914"> ANNEX III MODEL CERTIFICATE OF CONFORMITY >PIC FILE= "T0010915">